El Juez Asociado Señor Rigau
emitió la opinión del Tribunal.
Emilio Rivera Guerrero, inquilino, tenía en arrendamiento un local comercial, sito en el Reparto Metropolitano, en Río Piedras, propiedad del recurrente. El inquilino tenía depo-sitados con el arrendador $300.00 por concepto de fianza. En 24 de enero de 1963 dicho inquilino le vendió su negocio— muebles y equipo — a un Sr. García y, sin permiso del arren-dador, le cedió el arrendamiento del local a García. La tran-sacción se hizo por “cerca de ocho mil pesos,” según declaró el propio inquilino Rivera Guerrero.
No estuvo conforme el arrendador con esa cesión que de la propiedad arrendada hizo Rivera Guerrero, pero luego de discutir el asunto Rivera Guerrero y el arrendador con-vinieron en que el arrendador retendría para sí los $300.00 de la fianza por concepto de compensación que le pagaba Rivera Guerrero con tal de que el arrendador aceptase la cesión del arrendamiento hecha por Rivera a favor de García. Rivera Guerrero firmó un recibo al arrendador por la men-cionada fianza y el arrendador retuvo dicha suma como pago por el concepto antes dicho en virtud del convenio a que llegaron Rivera y él.
Luego de hecha esta transacción Rivera solicitó del Admi-nistrador de la Administración de Estabilización Económica que ordenase al arrendador devolverle los $300.00. Así lo hizo el Administrador y en su día el Tribunal Superior, Sala de San Juan, confirmó al Administrador. Expedimos el recurso.
No procede dicha devolución y en cambio procede que revoquemos la sentencia del Tribunal Superior. En primer lugar, la cesión de la propiedad arrendada que hizo el inqui-lino Rivera a favor de García, sin permiso del arrendador, fue una cesión ilegal, lo cual daba derecho al arrendador a *3negar la prórroga del contrato de arrendamiento. La Ley de Alquileres Razonables vigente al tener lugar la transac-ción que aquí discutimos disponía que el arrendador podría negar la prórroga del contrato de arrendamiento y en su consecuencia promover la acción de desahucio cuando hu-biese “el inquilino subarrendado o cedido el uso de la pro-piedad arrendada, en todo o en parte, sin la autorización escrita del arrendador.” 17 L.P.R.A. see. 193 (3). (1)
Fue en vista de ese derecho que tenía el arrendador de objetar a la cesión del arrendamiento y de desahuciar al nuevo inquilino si fuese necesario, que el inquilino-vendedor Rivera aceptó pagarle los $300.00 al arrendador para que aceptase la cesión del uso del local y para que no desahuciase al nuevo inquilino García.
Lo que en realidad ocurrió es que el inquilino Rivera y su arrendador hicieron sobre el asunto de la cesión del arren-damiento un contrato nuevo, separado e independiente del de arrendamiento que había existido entre ellos. Rivera sabía que había actuado fuera de ley y que el arrendador tenía el derecho de no aceptar esa cesión del local que fue hecha sin su consentimiento. Para obtener el consentimiento del arrendador, porque dicho consentimiento le era conveniente, Rivera aceptó pagarle los $300.00 al arrendador.
Erraron el Administrador y el Tribunal Superior al creer que se trataba de un cobro en exceso del canon legal. Se trata sencillamente de un nuevo contrato cuya causa era para el arrendador los $300.00 y para Rivera el consentimiento que daba el arrendador a la cesión de la propiedad arrendada. Art. 1226 del Código Civil, 31 L.P.R.A. see. 3431. No es de aplicación pues, el caso de Peñagarícano, Admor. v. Tribl. Superior, 81 D.P.R. 877 (1960). Allí se trataba de un cobro de sobreprecio. El canon fijado por el Administrador era *4de $57.70 por mes y se estaban cobrando $75.00. En el caso de autos no se trata de un cobro de sobreprecio, sino de la situación que ya hemos descrito. El acuerdo a que llegaron el arrendador y el inquilino Rivera fue beneficioso para Rivera pues mediante la suma de $300.00 obtuvo un con-sentimiento al cual no tenía derecho en ley y no se le deshizo su negocio de $8,000.00 con García. El propio Rivera declaró en la vista en la Administración de Estabilización Económica, al explicar el pago de los $300.00, que “. . . no iba a perder mi negocio ... no es un negocio de centavos sino de miles de pesos . . .”
Lo que realmente es sorprendente es que Rivera, luego de haber hecho el contrato que hemos descrito con el arrenda-dor para obtener su consentimiento a la cesión del local, fuese a la Administración de Estabilización Económica con la pre-tensión de recobrar el precio que había pagado por el con-sentimiento que deseaba y que obtuvo de la otra parte con-tratante. Ni el Derecho ni los Tribunales de Justicia existen para facilitar o permitir a los contratantes evadir el cum-plimiento de sus obligaciones. Fraus et jus nunquam cohabitant. United Hotels of P.R. v. Willig, 89 D.P.R. 188 (1963); Silva v. Comisión Industrial, 91 D.P.R. 891 (1965); Shivell v. Barber y Boscio, 92 D.P.R. 400 (1965).

Se revocará la sentencia dictada.


 Dicha sección fue enmendada en 19 de junio de 1964 por la Ley Núm. 67 de esa fecha. 17 L.P.R.A. see. 193 (2A). Suplemento.